Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In each of independent claims 1, 2, 9, 12 and 15, “adapted to be incorporated as part of an electrolytic cell” is vague and indefinite as to whether formation of an electrolytic cell is positively recited, since presence of electrodes in an arrangement, alone, would require a housing or other flow-through enclosure in addition to the electrodes to form an electrolytic cell, and “positioned to feed (…feeds) water containing biocide” is ambiguous as to whether such biocide results from and only from the electrode arrangement or electrolytic cell.
In claim 3, “pump usable to perform…” is vague and indefinite (recitation of “at least one…pump being located and operable to perform…” is suggested) and “the discharging of the water…first port” lacks antecedent basis. Also the claim is ambiguous and unclear as to whether it recites the controllable pump(s) as useable to perform one or more of drawing of water through 1st port, feeding of water containing biocide to the strainer and discharging of water containing biocide through the 1st port, or alternatively as being operable for selectively performing all three functions.
In claim 4, “operatively coordinated to perform…” is vague and indefinite (recitation of “at least two…pumps being located and operable to perform…” is suggested) and “the discharging of the water…first port” lacks antecedent basis. Also st port, feeding of water containing biocide to the strainer and discharging of water containing biocide through the 1st port, or alternatively as being operable for selectively performing all three functions.
In claim 5, it is unclear whether the “salt water” is referring to presence or a flow of water encompassed in or separate from the water which is drawn from the water source and first port and forms a direction of flow as recited in claim 1.
In claim 6, “diverter configured to divert flow…” is vague and indefinite, since it is unclear what flow path or system component such flow is diverted from, and “when  
In claim 7, it is unclear whether “water treated with biocide” refers back to the same ‘water containing biocide which was introduced in claim 1, and again, the phrase is ambiguous as to whether such biocide results from and only from the electrode arrangement or electrolytic cell; also “when…is diverting flow to the closed circuit flow path” is indefinite since claim 6 refers only to diverter configuration without definitely reciting such actual flow diversion.
In claim 8, “flow conduits being relatively sized…biocide concentrations or predetermined ranges of biocide concentration” are vague and indefinite, since sizing of flow conduits is not determinative of relative concentrations of biocides or of other material, for which the conduits would be capable of carrying, the recitation also being vague and indefinite in not providing nexus between such flow conduits and other structural features or components introduced in claim 1 of “first port”, “electrode arrangement”, “strainer” and recirculation conduit”, the claim is also vague in not 
In claims 16 and 17, it is unclear what is meant by “purge mode” (does this refer to operation of the electrode arrangement or instead refer to cleaning/clearing/purging of debris contaminants within the electrode arrangement, the strainer, or elsewhere in the on-board water system?).
In claim 18, “returning the strainer” is non-idiomatic and unclear, (it is suggested that recitation of language referring to a returning or recirculating a flow the treated water to the strainer, or to upstream of the strainer) is suggested.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leffler et al PGPUBS Document US 2004/0099608 (Leffler) in view of Nupnau et al 
electrode arrangements adapted to be incorporated as part of any of various electrolytic cells 16/46 through which water drawn from the water source flows [0035-0038];
a strainer 24, 28 through which water drawn through the first port flows, the strainer being positioned upstream of the electrode arrangement [0033, 0034]; and
a recirculation conduit 100 having a first end positioned downstream of the electrode arrangement and a second end positioned such that the recirculation conduit feeds water containing biocide to the strainer [0057, 0061, 0062, figure 1 showing flow of treated water from cells 16 to shear mix manifold 20, then to a ballast tank system 26 and back to upstream of the pump and strainer 28]. 

Leffler also discloses for dependent claims 3-8 which depend from claim 1: 
controllable pumps useable to perform drawing of water through the 1st port and feeding of the water containing biocide through the recirculation line to the strainer for claims 3 and 4 [0060, 0061, figure 1]; 
the electrode arrangement being configured to generate chlorine when supplied with current and salt water for claim 5 [0035-0038]; 
a controllable diverter (valves) configured to divert flow to the water-reliant bilge water tank components of the water system [0061], and to divert flow to a closed circuit flow path 100 that includes the strainer for claims 6 and 7 [0037, 0038, 0060-0062], (also see [0061, 0062, figure 1 showing flow of treated water from cells 16 to shear mix 
a storage tank for storing water treated with biocide as further required by claim 7 (any of the ballast water tanks 26 shown in figure 1); 
and a plurality of flow conduits inherently capable of handling flow of water treated with biocide to any given concentration level(s) for claim 8 (see figure 1 and recirculation loop 100 [0057, 0062, figure 1].
Leffler also discloses for claim 9:
A method of circulating and treating water of an onboard water system of a watercraft, the water system being configured to draw water from a water source on which the watercraft is supported through a first port positioned in a body or hull of the watercraft [0007-0009, 0031, 0032, 0060] (see figure 1 “from Sea” and conduit 62), the method comprising: 
pumping untreated water from the water source through the first port such that the untreated water is pumped through a strainer of the onboard water system and to an electrode arrangement adapted to be incorporated as part of an electrolytic cell, the electrolytic cell generating biocide in the untreated water such that the untreated water becomes treated water [0060 regarding the pumping and 0033-0038 regarding straining and treating electrolytically with an electrode arrangement], [ also see 0061, 0062, figure 1 showing flow of treated water from cells 16 to shear mix manifold 20, then to a ballast tank system 26 and back to upstream of the pump and strainer 28]; and
feeding at least a first portion of the treated water to the strainer via a recirculation conduit [0057, 0062, figure 1 showing flow of treated water from cells 16 to 
Method claims 9 and 10 also differ by requiring the system being operative for inhibiting biofouling of the water system. However, Nupnau teaches a system for recirculating and treating water in a water system of a watercraft by a combination of filtration and electrolytic treatment to generate chlorine or chlorinated biocidal compounds into the water, with the chlorine being introduced in an effective amount to prevent biofouling of the water system [0011-0014, 0026-0028]. Thus, it would have been obvious to one of ordinary skill in the art of treating and circulating water through an on-board, water system of a watercraft, to have operated the electrolytic cell of Leffler, so as to introduce an amount of chlorinated biocide, effective to prevent biofouling in the on-board water system, as taught by Nupnau, so as to enable continuous flow of the water throughout the system components, without any necessity for downtime to clean, maintain or replace water treating components as well as pumps, valves and flow conduits for maintaining flow through the system.
Leffler also discloses a controllable diverter (see [0037-0038 regarding valves configured to divert flow to a water-reliant component of the water system (ballast or bilge tank) for claim 10 [0057, 0062].
		ALLOWABLE SUBJECT MATTER (Claims 2 and 11-22 are deemed to distinguish over the prior art)
Claims 2 and 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
st end positioned downstream of the electrode arrangement and a 2nd end positioned such that the conduit feeds water containing biocide back to the strainer, and also discharging water containing biocide through the 1st port from which the water is drawn from the water source coupled to strainer and electrode arrangement. Such arrangement would enable a more compact water treatment system and utilization of fewer pumps, flow conduits and ports, by enabling employment of reversible pumps as extensively discussed in the instant specification.
 Leffler, and Nupnau applied to claims 1 and 3-10 above, and the other prior art now of record, otherwise teach such method of inhibiting biofouling of an on-board water system of a watercraft, however only suggest disposing of drawing water and disposing of water through separate locations of watercraft, such as being discharged “overboard” as in Leffler at [0012, 0061] or Nupnau at [0009]. Matsouek et al PGPUBS Document US 2011/0226704; Nishizawa et al PGPUBS Document US 2008/0164217 and Tipton PGPUBS Document US 2004/0060876 are further representative of the prior art for filtering and disinfecting water onboard watercraft, with raw water being drawn from the sea and discharged through separate, distinct, branched conduits and ports.
Claims 12-14 are deemed allowable and would distinguish over all of the prior art, particularly over the prior art applied against claim 1 above, in view of the recitation in independent claim 12 of:
“A method of bio-inhibiting an onboard water system of a watercraft, the water system being configured to draw water from a water source on which the watercraft is 
i)    pumping first untreated water from the water source through the first port such that the first untreated water is pumped through a first strainer of the onboard water system and to an electrode arrangement…
“…feeding at least a first portion of the first treated water to a second strainer of the onboard water system via a first recirculation conduit; and
ii)    pumping second untreated water from the water source through the second port such that the second untreated water is pumped through the second strainer of the onboard water system and to the electrode arrangement, the electrolytic cell generating biocide in the second untreated water such that the second untreated water becomes second treated water; and feeding at least a first portion of the second treated water to the first strainer of the onboard water system via a second recirculation conduit”.
Leffler and Nupnau applied to claims 1 and 3-10 above, otherwise teach such method of inhibiting biofouling of an on-board water system of a watercraft employing steps of pumping, feeding the water through a recirculation loop comprising strainers and an electrode arrangement for introducing biocide into the recirculation conduit; whereas Schmid patent 2,712,871 teaches providing strainers in parallel to treat water in circulating water systems of watercraft, however, not suggesting the particular flow circulation steps instantly recited, particularly not suggesting “feeding at least a first portion of the second treated water to the first strainer of the onboard water system via a second recirculation conduit”.

 A method, comprising:
“retro-fitting an onboard water system of a watercraft with a biocide generating system… water flowing into the onboard water system from a water source on which the watercraft is supported through at least a first port positioned in a body or hull of the watercraft, the biocide generating system including:
an electrode arrangement adapted to be incorporated as part of an electrolytic cell through which water drawn from the water source flows, the electrode arrangement being at least partially positioned within a chamber having a flow inlet and a flow outlet;
a flow meter positioned downstream of the electrode arrangement to detect metered flow out of the electrolytic cell; and
a strainer positioned at the outlet of the chamber and upstream of the flow meter. 
Leffler and Nupnau applied to claims 1 and 3-10 above, and Matsouek et al PGPUBS Document US 2011/0226704 otherwise teach such method of a retrofitting of an on-board water system of a watercraft with operation of such electrolytic cell having an electrode arrangement for producing biocide, at least two strainers respectively upstream and downstream of the electrode arrangement, with Matsouek teaching the obviousness of employing a flow meter downstream of such electrode arrangement and filter(s) or strainer(s). Such prior art does not however teach the added compactness of such system by locating the strainer being located at the outlet of a chamber housing the electrode arrangement. 
11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 11 would distinguish over all of the prior art similarly to claim 1, by recitation of the discharging of at least a third portion of the treated water as being through the same first port from which the untreated seawater is pumped. Such arrangement would enable a more compact water treatment system and utilization of fewer pumps, flow conduits and ports, by enabling employment of reversible pumps as extensively discussed in the instant specification.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, generally concerning treatment of sea water for onboard watercraft water storage and use, by various combinations of strainers and mechanisms for disinfecting and otherwise reducing fouling or biofouling by the seawater. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
08/02/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778